          Case 5:20-cv-03211-SAC Document 20 Filed 09/18/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MARCUS SHAMILLYON JACKSON,

               Plaintiff,

               v.                                              CASE NO. 20-3211-SAC

JOHNSON COUNTY SHERIFF’S
DEPARTMENT, et al.,

               Defendants.

                                MEMORANDUM AND ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff’s motion for leave to proceed in forma pauperis and waived the initial partial filing fee.

On August 27, 2020, the Court entered an Order (Doc. 11) granting Plaintiff’s motion for leave

to file an amended complaint and granting Plaintiff until September 18, 2020, to submit his

amended complaint on the court-approved form. This matter is before the Court for screening

Plaintiff’s Amended Complaint (Doc. 15).

       The Court’s Order cautioned Plaintiff that his amended complaint must be submitted on

the court-approved form and that the amended complaint must contain all allegations and claims

that he intends to pursue in this action. Despite the Court’s directive, Plaintiff has filed the

following in addition to his Amended Complaint: Notice of Evidence (Doc. 12); Notice of

Evidence (Doc. 13); Notice of Evidence (Doc. 16); Supplement (Doc. 17); Additional

Supplement (Doc. 18); and Notice (Doc. 19). Therefore, Plaintiff’s Amended Complaint fails to

contain all allegations and claims that Plaintiff intends to pursue in this action.

       The Amended Complaint also fails to comply with the Court’s directive to submit it on

the proper forms and fails to comply with Rule 8 of the Federal Rules of Civil Procedure.



                                                  1
          Case 5:20-cv-03211-SAC Document 20 Filed 09/18/20 Page 2 of 6




Plaintiff’s Amended Complaint consists of 167 pages and contains exhibits and hand-written

pages interspersed between pages of the court-approved form. The Amended Complaint is

largely incomprehensible and portions are illegible, containing small handwriting that has been

marked up with highlighting and notations.

       The Court will grant Plaintiff one final opportunity to submit a proper amended

complaint. In filing an amended complaint, Plaintiff must comply with Fed. R. Civ. P. 8’s

pleading standards. Rule 8 of the Federal Rules of Civil Procedure requires “a short and plain

statement of the claim showing the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Plaintiff’s Amended Complaint fails to comply with this rule. “It is sufficient, and indeed all that

is permissible, if the complaint concisely states facts upon which relief can be granted upon any

legally sustainable basis. Only a generalized statement of the facts from which the defendant

may form a responsive pleading is necessary or permissible.” Frazier v. Ortiz, No. 06-1286,

2007 WL 10765, at *2 (10th Cir. Jan. 3, 2007) (emphasis omitted) (quoting New Home

Appliance Ctr., Inc. v. Thompson, 250 F.2d 881, 883 (10th Cir. 1957)).

       The Court also notes that Plaintiff’s claims seems to relate to his state criminal

proceedings. Plaintiff has made similar allegations in the previous case he filed with this Court.

See Jackson v. Ash, Case No. 17-3082-JWB-GEB (dismissed). Plaintiff should not include the

same claims as alleged in Case No. 17-3082 in any amended complaint he files in this case.

“[R]epetitious litigation of virtually identical causes of action may be dismissed under [28

U.S.C.] § 1915 as frivolous or malicious.” McWilliams v. Colorado, 121 F.3d 573, 574 (10th Cir.

1997) (quotation marks omitted) (first alteration in original) (affirming district court’s dismissal

of suit where “duplicative of earlier action”).




                                                  2
            Case 5:20-cv-03211-SAC Document 20 Filed 09/18/20 Page 3 of 6




       Plaintiff must also follow Rules 20 and 18 of the Federal Rules of Civil Procedure when

filing an amended complaint. Rule 20 governs permissive joinder of parties and pertinently

provides:

                         (2) Defendants. Persons . . . may be joined in one action
                as defendants if:
                        (A) any right to relief is asserted against them jointly,
                severally, or in the alternative with respect to or arising out of the
                same transaction, occurrence, or series of transactions or
                occurrences; and
                        (B) any question of law or fact common to all defendants
                will arise in the action.


Fed. R. Civ. P. 20(a)(2). Rule 18(a) governs joinder of claims and pertinently provides: “A party

asserting a claim . . . may join . . . as many claims as it has against an opposing party.” Fed. R.

Civ. P. 18(a). While joinder is encouraged for purposes of judicial economy, the “Federal Rules

do not contemplate joinder of different actions against different parties which present entirely

different factual and legal issues.” Zhu v. Countrywide Realty Co., Inc., 160 F. Supp. 2d 1210,

1225 (D. Kan. 2001) (citation omitted). The Court of Appeals for the Seventh Circuit held in

George v. Smith that under “the controlling principle” in Rule 18(a), “[u]nrelated claims against

different defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007) (Under Rule 18(a), “multiple claims against a single party are fine, but Claim A against

Defendant 1 should not be joined with unrelated Claim B against Defendant 2.”).

       Requiring adherence in prisoner suits to the federal rules regarding joinder of parties and

claims prevents “the sort of morass [a multiple claim, multiple defendant] suit produce[s].” Id. It

also prevents prisoners from “dodging” the fee obligations and the three strikes provisions of the

Prison Litigation Reform Act. Id. (Rule 18(a) ensures “that prisoners pay the required filing




                                                  3
          Case 5:20-cv-03211-SAC Document 20 Filed 09/18/20 Page 4 of 6




fees—for the Prison Litigation Reform Act limits to 3 the number of frivolous suits or appeals

that any prisoner may file without prepayment of the required fees.”).

        In sum, under Rule 18(a), a plaintiff may bring multiple claims against a single

defendant. Under Rule 20(a)(2), he may join in one action any other defendants who were

involved in the same transaction or occurrence and as to whom there is a common issue of law or

fact. He may not bring multiple claims against multiple defendants unless the prescribed nexus

in Rule 20(a)(2) is demonstrated with respect to all defendants named in the action.

        The Federal Rules authorize the court, on its own initiative at any stage of the litigation,

to drop any party and sever any claim. Fed. R. Civ. P. 21; Nasious v. City & Cnty. of Denver

Sheriff’s Dept., 415 F. App’x 877, 881 (10th Cir. 2011) (to remedy misjoinder, the court has two

options: (1) misjoined parties may be dropped or (2) any claims against misjoined parties may be

severed and proceeded with separately). In any amended complaint, Plaintiff should set forth the

transaction(s) or occurrence(s) which he intends to pursue in accordance with Rules 18 and 20,

and limit his facts and allegations to properly-joined defendants and occurrences. Plaintiff must

allege facts in his complaint showing that all counts arise out of the same transaction,

occurrence, or series of transactions or occurrences; and that a question of law or fact common to

all defendants will arise in this action.

        The Court also cautions Plaintiff that to the extent Plaintiff challenges the validity of his

sentence in his state criminal case, his federal claim must be presented in habeas corpus. “[A]

§ 1983 action is a proper remedy for a state prisoner who is making a constitutional challenge to

the conditions of his prison life, but not to the fact or length of his custody.” Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When the legality of a confinement is

challenged so that the remedy would be release or a speedier release, the case must be filed as a



                                                 4
         Case 5:20-cv-03211-SAC Document 20 Filed 09/18/20 Page 5 of 6




habeas corpus proceeding rather than under 42 U.S.C. § 1983, and the plaintiff must comply with

the exhaustion of state court remedies requirement. Heck v. Humphrey, 512 U.S. 477, 482

(1994); see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state

court remedies is required by prisoner seeking habeas corpus relief); see 28 U.S.C.

§ 2254(b)(1)(A) (requiring exhaustion of available state court remedies). “Before a federal court

may grant habeas relief to a state prisoner, the prisoner must exhaust his remedies in state court.

In other words, the state prisoner must give the state courts an opportunity to act on his claims

before he presents those claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S.

509, 518–19 (1982). Therefore, any claim challenging his state sentence is not cognizable in a

§ 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck, 512 U.S. 477. If Plaintiff

has been convicted and a judgment on Plaintiff’s claim in this case would necessarily imply the

invalidity of that conviction, the claim may be barred by Heck. In Heck v. Humphrey, the United

States Supreme Court held that when a state prisoner seeks damages in a § 1983 action, the

district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that necessarily

implicates the validity of the plaintiff’s conviction or sentence is not cognizable unless and until




                                                 5
           Case 5:20-cv-03211-SAC Document 20 Filed 09/18/20 Page 6 of 6




the conviction or sentence is overturned, either on appeal, in a collateral proceeding, or by

executive order. Id. at 486–87.

         The Court will grant Plaintiff an opportunity to file a complete and proper second

amended complaint upon court-approved forms.1 Any amended complaint must comply with the

directives set forth in this Memorandum and Order. Plaintiff is given time to file a complete and

proper amended complaint in which he (1) raises only properly joined claims and defendants; (2)

alleges sufficient facts to state a claim for a federal constitutional violation and show a cause of

action in federal court; and (3) alleges sufficient facts to show personal participation by each

named defendant. Plaintiff should refrain from filing any pleadings other than his proposed

second amended complaint. Failure to submit a proper second amended complaint by the

Court’s deadline may result in dismissal of this action without further notice.

         IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 19, 2020, in

which to file a proper second amended complaint on court-approved forms.

         The clerk is directed to send § 1983 forms and instructions to Plaintiff.

         IT IS SO ORDERED.

         Dated September 18, 2020, in Topeka, Kansas.

                                                      s/ Sam A. Crow
                                                      Sam A. Crow
                                                      U.S. Senior District Judge


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3211-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          6
